Citation Nr: 1455801	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard.  He served on active duty for training from January to July 2003 and on active duty from August 2004 to November 2005 and September 2008 to March 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

When this issue was before the Board in November 2013, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran's psychiatric status was found to be normal on his initial examination for entrance onto active duty in September 2002, and also in the course of his April 2008 pre-deployment examination.

2.  The Veteran's current ADHD was present in service.

3.  The evidence does not clearly and unmistakably establish that the Veteran's current ADHD underwent no permanent increase in severity as a result of service.


CONCLUSION OF LAW

ADHD was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for ADHD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran seeks service connection for ADHD, which he contends manifested in service.

In the course of the Veteran's September 2002 entrance examination, his psychiatric condition was noted as normal.  He subsequently underwent pre-deployment health assessments in August 2004 and April 2008 prior to his active duty periods.  Those examinations also failed to show any psychiatric abnormalities.  Therefore, the presumption of soundness applies.  The Veteran was initially treated for ADHD in service in February 2009, and was treated for the condition throughout the remainder of his 2008-2010 active duty period.  He complained of hyperactivity and a lack of attention at that time, and the examiner prescribed Adderall.  He was again treated for ADHD in March 2009 and August 2009.  

The Veteran underwent a VA examination less than three months after his discharge from active duty, and was again diagnosed with ADHD.  In this case, the evidence indicates a continuous diagnosis of ADHD from military service to the current date.  As such, the central issue is whether the Veteran's current disability was incurred during his period of active duty.  This issue requires an analysis of the presumption of soundness, and more specifically, whether the presumption has been rebutted in this case.  As noted above, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination.  In order to rebut this presumption, VA must establish by clear and unmistakable evidence: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  

In a subsequent medical opinion from December 2013, the VA examiner concluded the Veteran's ADHD was not incurred during his period of active duty, and was not aggravated during his 2008-2010 deployment.  The examiner reasoned "attention-deficit/hyperactivity disorder is a developmental disorder of childhood and therefore, by definition, cannot be related to or caused by military service."  The examiner also indicated the evidence shows the Veteran was placed on Ritalin at age 7 or 8 to treat ADHD.  Assuming this satisfies the first prong, clear and unmistakable evidence establishing the condition existed prior to service, the Board must assess whether the second requirement is met.  In his December 2013 medical opinion, the examiner states "available evidence clearly indicates there was no exacerbation of ADHD symptoms during or after the Veteran's military service." However, in sum, the examiner's rationale provides a detailed description of the condition itself, as well as an assessment of the Veteran's post-service academic functioning.  In this case, there is no evidence showing the Veteran experienced problems with attention, concentration, or hyperactivity prior to his entry into active duty.  He was diagnosed with ADHD, and treated for those symptoms during his 2008-2010 period of service.  The United States Court of Appeals for Veterans Claims has explained clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999); see also Id.  at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ")  The Board finds there are gaps in the seams of the examiner's medical opinion, and as such, the onerous burden necessary to rebut the presumption of soundness has not been satisfied in this case.  Therefore, the Board concludes that service connection is warranted for the Veteran's ADHD.

For the record the Board acknowledges that personality disorders and developmental defects are not diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  There is no evidence indicating that the Veteran's ADHD is a personality disorder.  Moreover, while the VA examiner stated that the Veteran's ADHD is developmental, he did not state that it is a defect.  VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  Therefore, the Board has determined that the Veteran's ADHD is not a congenital or developmental defect for which service connection is precluded.


ORDER

Service connection for ADHD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


